Filed 8/27/13 In re J.E. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re J.E., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E058603
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. J248419)
v.
                                                                         OPINION
J.E.,

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Brian D. Saunders,

Judge. Affirmed.

         Andrea S. Bitar, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                FACTS AND PROCEDURE

       On February 7, 2013, J.E. was found in possession of a locking blade knife on her

high school campus when a security guard tackled her to the ground to separate her from

another student during a fight. J.E. was cited and released to her mother.

       On March 12, 2013, the People filed a juvenile wardship petition under Welfare

and Institutions Code section 602, subdivision (a), alleging J.E. committed a felony by

possessing a locking blade knife on school grounds. (Pen. Code, § 626.10, subd. (a)(1))

       On April 23, 2013, the juvenile court reduced the charge to a misdemeanor

pursuant to Penal Code section 17, subdivision (b). J.E. admitted the allegation and was

placed on juvenile probation. This appeal followed.

                                       DISCUSSION

       Upon J.E.’s request, this court appointed counsel to represent her. Counsel has

filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders v.

California (1967) 386 U.S. 738 [87 S.Ct. 1396, 18 L.Ed.2d 493], setting forth a statement

of the case and potential arguable issues. Counsel has also requested this court to

undertake a review of the entire record.

       We offered J.E. an opportunity to file a personal supplemental brief, which she has

not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                             2
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               RAMIREZ
                                                         P. J.


We concur:

McKINSTER
                       J.

RICHLI
                       J.




                                     3